Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114 and Applicants’ Arguments/Remarks, all filed 1 March 2022, are acknowledged.
	Claims 1-7, 10-13, 16-17, 24-25, 29-31 and 36-37 are currently pending and examined on the merits within. 

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 1 March 2022 has been entered.
	
Withdrawn Objections/Rejections
3.	Applicants’ arguments, filed 1 March 2022, with respect to the 35 U.S.C. 103 Rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejections of Larsen et al. in view of Surgiflo and Goessl et al. have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al.  

New Rejections 
Claim Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5-7, 12-13, 29, 31, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Patent Application Publication No. 2014/0005636).
	Regarding instant claims 1, 12-13, 29, and 37, Wang et al. disclose a multi-compartment medical device for segregated storage and on demand mixing of at least two components and expression of a resulting mixture from the device having a tubular barrel.  At least one bypass is provided in the barrel to enable fluid movement between front and rear components.  See abstract.  Front compartment 80 is partially filled with dry powder agent such as lyophilized thrombin and rear compartment 90 is at least partially filled with gelatin (i.e., biologically absorbable) paste.  See paragraph [0065].
	Regarding instant claim 2, the plunger is moved from the back end to the front end or vice versa repeatedly until the components are mixed.  See claim 14. 
	Regarding instant claim 3, the transfer back and forth is repeated at least once, which equates to less than 10 times.  See claim 14. 
	Regarding instant claims 5-6, since Wang et al. disclose mixing the same two components in the same manner, the resulting composition should have the same function and properties, i.e., flowable composition used in haemostasis or wound healing.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claim 7, the dry thrombin is lyophilized, i.e., freeze dried.  See paragraph [0065]. 
	Regarding instant claim 31, the barrel is glass, i.e., first container comprises a glass insert comprising the dry thrombin composition.  See paragraph [0052].
	Thus the instant claims are anticipated by Wang et al. 

Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7, 10-13, 16-17, 24-25, 29-31, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2014/0005636) in view of Larsen et al. (WO2014/202760).
	 Wang et al. teach a multi-compartment medical device for segregated storage and on demand mixing of at least two components and expression of a resulting mixture from the device having a tubular barrel.  At least one bypass is provided in the barrel to enable fluid movement between front and rear components.  See abstract.  Front compartment 80 is partially filled with dry powder agent such as lyophilized thrombin and rear compartment 90 is at least partially filled with gelatin (i.e., biologically absorbable) paste.  See paragraph [0065]. The plunger is moved 
	Wang et al. do not teach 7 to 20% biocompatible polymer that may be cross-linked or powder particles, a hydrophilic compound, a bioactive agent, or an extrusion enhancer. 
	Larsen et al. teach a freeze dried paste composition which reconstitutes to form a flowable paste upon addition of an aqueous medium.  See abstract. Attempts have been made to preload one syringe with a loose gelatin powder and a second syringe with liquid.  When it is time to make a paste, syringes 1 and 2 are connected, the solution and powder are passed back and forth repeatedly to form a homogenous paste.  See page 1, lines 31-33 and page 2, lines 1-10. Surgiflo is a kit for producing a hemostatic gelatin paste comprising thrombin which is prepared by transferring the gelatin matrix-thrombin solution mixture back and forth between two connected syringes for at least six passes.  See page 2, lines 18-21.  The agent in powder form is a substantially water-insoluble powder particles such as a cross-linked biocompatible polymer, i.e., cross-linked gelatin powder.  See page 12, lines 23-31.  The paste comprises about 10-60% of the biocompatible polymer.  See page 16, lines 29-36.  The paste additionally comprises a hydrophilic compound.  See page 20, lines 1-8.  The composition may additionally comprise an extrusion enhancer.  See page 29, lines 10-11.  The composition may additionally comprise one or more active agents such as thrombin for wound healing.  See page 30, lines 18-26-27. Conventionally, a thrombin solution 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use between 7 to 20% of a biocompatible polymer that is crosslinked or in powder particle form because Larsen specifically teaches that 10-60% of a biocompatible polymer, such as a crosslinked gelatin in powder particle from, can be combined with thrombin to form an effective haemostatic composition.  Since Wang et al. teach movement back and forth until the composition is mixed, and Larsen et al. teach the importance of a homogenous composition, it would have been obvious to mix the components to increase homogeneity allowing for a variation of less than 20%.  It would have been obvious to add hydrophilic compounds, bioactive agents, and extrusion enhancers to the formulation of Wang et al. to tailor the composition to achieve the optimal desired effect. One would have been motivated, with a reasonable expectation of success, because Larsen specifically teaches the effective addition of these components to a similar formulation without adverse side effects.  It would have been well within the purview of the skilled artisan to use syringes as the two containers since Larsen et al. teach connecting two syringes as an effective manner of mixing wet and dry components. 
Correspondence
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615